Citation Nr: 0013669	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  91-44 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999), for a skin disorder as a 
result of VA medical treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The appellant had active military service in the Philippines 
from February 12, 1941 to July 2, 1941.  He received a 
Certificate of disability for Discharge from inactive 
pulmonary tuberculosis (PTB).  

It was explained in the September 1996 Board remand how the 
issues developed for appeal following the September 1990 
rating were withdrawn by the veteran in his June 1991 
substantive appeal, July 1991 hearing testimony, and 
statement in July 1996.  The only issue before the Board is 
the one shown on the preceding page.  

The actions requested in the September 1996 Remand have been 
completed, and the case has been returned to the Board for 
further appellate consideration.  

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the Court of 
Veterans Appeals invalidated 38 C.F.R. § 3.358(c)(3), based 
on the fact the section of the regulation, which included an 
element of fault, did not properly implement 38 U.S.C.A. 
§ 1151.  In pertinent part, 38 U.S.C.A. § 1151 provides that 
where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of the 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or in death 
disability compensation shall be awarded in the same manner 
as if such disability, aggravation, or death were service-
connected.  The requirement for fault was eliminated.  In 
December 1994, the United States Supreme Court (Supreme 
Court) affirmed the lower court's decision in Brown v. 
Gardner, ___U.S. ___, 115 S. Ct. 552 (1994).  On March 16, 
1995, new regulatory criteria were promulgated by the VA to 
conform to the Supreme Court's decision and to implement the 
holding in Gardner.

38 U.S.C.A. § 1151 was amended by Congress in 1996, the 
purpose of which was to change the requirements concerning 
negligence for recovery under § 1151.  This change is 
effective October 1, 1997, and can be construed to affect 
only claims filed on or after that date.  The claim now 
before the Board on appeal was initially filed in 1990, and 
the Board will proceed on the basis that the more restrictive 
legislative changes do not apply to this matter.

The appellant's letter of May 1998 is construed as a claim 
for VA pension benefits.  This claim is directed to the 
attention of the RO, for action deemed appropriate.  In 
passing the Board notes that an April 22, 1986, RO letter to 
the veteran informed him that he did not have wartime service 
that would qualify him for non-service connected pension.

In October 1998 the Board of Veterans' Appeals (Board), based 
on the evidence then in file, found that the veteran's claim 
for benefits under the provisions of 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999), for a skin disorder as a result of VA 
medical treatment, was not well-grounded.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeal 
prior to March 1, 1999) (hereinafter, "the Court").  The 
case was subsequently transferred to the Board for 
preparation of a Certified List (Designation of Record).  In 
the preparation of the certified list it was determined that 
a bundle of medical records from the VMMC had been received 
at the RO in January 1997, and they were not associated with 
the claims folder at the time of the October 28, 1998 Board 
decision.

The Secretary, prior to the filing of the designation of 
record, filed a motion to remand the appeal to the Board.  
The motion was granted and the Board decision was vacated and 
remanded so that the Board may readjudicate the claim in 
light of all the evidence of record.  


FINDINGS OF FACT

1.  VMMC (Veterans Memorial Medical Center) records show the 
veteran experienced drug induced acute urticaria, during 
hospitalization in 1984, with secondary exfoliative 
dermatitis.

2.  The VA outpatient clinic was not open January 15, 1990, 
and the appellant was subsequently seen at VMMC and 
prescribed medications, of which only Bonamine was taken.

3.  January 22, 1990, the veteran went to a VA outpatient 
clinic for admission to VMMC, with a skin condition related 
to the medication prescribed the 15th .

4.  He was hospitalized at VMMC in January and February 1990 
for his skin disorder, and at discharge the veteran he was 
prescribed medication to include a steroid ointment to be 
applied to affected parts.

5.  When hospitalized later in February, continuing to May 
1990, the veteran was diagnosed with exfoliative dermatitis 
secondary to drug hypersensitivity; it was recorded that the 
use of the previously prescribed ointment had resulted in the 
skin condition worsening.

6.  Hyperpigmentation and hypopigmentation were found in 
March 1990, leukoderma was diagnosed in May 1990, and 
vitiligo was diagnosed in the course of continued outpatient 
treatment, in July 1990.


CONCLUSION OF LAW

The criteria for benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a skin disability, diagnosed as vitiligo, claimed 
as a result of VA medical treatment, have been met.  
38 U.S.C.A. §§ 1151, 5107(a)(b) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.358 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran received authorized treatment for exfoliative 
dermatitis secondary to drug sensitivity in 1990, which 
included prescribed medication.  Vitiligo was noted several 
month after he had exfoliative dermatitis secondary to drug 
hypersensitivity.  There are medical opinions indicating that 
exfoliative dermatitis could cause hyperpigmentation leading 
to leukoderma, vitiligo.  On the basis of the current case 
law, which requires that this evidence be presumed to be true 
for the limited purpose of establishing a well grounded 
claim, his claim for service connection for a skin disorder 
due to VA medical treatment must be presumed to be plausible, 
and thus well grounded.   King v. Brown, 5 Vet. App. 19 
(1993); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The 
Board further finds that the RO has amply discharged the duty 
to assist under 38 U.S.C.A. § 5107(a).

Statutory/Regulatory Background

Where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of this title, 
awarded under any of the laws administered by the Secretary, 
or as a result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation under this chapter and 
dependency indemnity compensation under chapter 13 of this 
title shall be awarded  in the same manner as if such 
disability, aggravation, or death were serve-connected.  
38 U.S.C.A. § 1151 (West 1991).

Regulatory provisions pertinent to this claim include 
38 C.F.R. § 3.800, determinations for disability or death 
from hospitalization, medical or surgical treatment, 
examinations or vocational rehabilitation training, which 
provides:  

(a)	General.  Where it is determined that 
there is additional disability resulting from 
a disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of training, hospitalization, medical 
or surgical treatment, or examination, 
compensation will be payable for such 
additional disability. (Authority: 38 U.S.C. 
1151).

(b)	Additional disability. In determining 
that additional disability exists, the 
following considerations will govern: 
(1)	The veteran's physical condition 
immediately prior to the disease or injury on 
which the claim for compensation is based 
will be compared with the subsequent physical 
condition resulting from the disease or 
injury, each body part involved being 
considered separately. 
(i)	As applied to examinations, the physical 
condition prior to the disease or injury will 
be the condition at time of beginning the 
physical examination as a result of which the 
disease or injury was sustained. 
(ii)	As applied to medical or surgical 
treatment, the physical condition prior to 
the disease or injury will be the condition 
which the specific medical or surgical 
treatment was designed to relieve. 
(2)	Compensation will not be payable under 
38 U.S.C. 1151 for the continuance or natural 
progress of disease or injuries for which the 
training, or hospitalization, etc., was 
authorized. 
(c)	Cause. In determining whether such 
additional disability resulted from a disease 
or an injury or an aggravation of an existing 
disease or injury suffered as a result of 
training, hospitalization, medical or 
surgical treatment, or examination, the 
following considerations will govern: 
(1)	It will be necessary to show that the 
additional disability is actually the result 
of such disease or injury or an aggravation 
of an existing disease or injury and not 
merely coincidental therewith. 
(2)	The mere fact that aggravation occurred 
will not suffice to make the additional 
disability compensable in the absence of 
proof that it resulted from disease or injury 
or an aggravation of an existing disease or 
injury suffered as the result of training, 
hospitalization, medical or surgical 
treatment, or examination. 
(3)	Compensation is not payable for the 
necessary consequences of medical or surgical 
treatment or examination properly 
administered with the express or implied 
consent of the veteran, or, in appropriate 
cases, the veteran's representative. 
"Necessary consequences" are those which are 
certain to result from, or were intended to 
result from, the examination or medical or 
surgical treatment administered. Consequences 
otherwise certain or intended to result from 
a treatment will not be considered uncertain 
or unintended solely because it had not been 
determined at the time consent was given 
whether that treatment would in fact be 
administered. 
(4)	When the proximate cause of the injury 
suffered was the veteran's willful misconduct 
or failure to follow instructions, it will 
bar him (or her) from receipt of compensation 
hereunder except in the case of incompetent 
veterans.
(5)	Compensation for disability resulting 
from the pursuit of vocational rehabilitation 
is not payable unless there is established a 
direct (proximate) causal connection between 
the injury or aggravation of an existing 
injury and some essential activity or 
function which is within the scope of the 
vocational rehabilitation course, not 
necessarily limited to activities or 
functions specifically designated by the 
Department of Veterans Affairs in the 
individual case, since ordinarily it is not 
to be expected that each and every different 
function and act of a veteran pursuant to his 
or her course of training will be 
particularly specified in the outline of the 
course or training program. For example, a 
disability resulting from the use of an item 
of mechanical or other equipment is within 
the purview of the statute if training in its 
use is implicit within the prescribed program 
or course outlined or if its use is implicit 
in the performance of some task or operation 
the trainee must learn to perform, although 
such use may not be especially mentioned in 
the training program. In determining whether 
the element of direct or proximate causation 
is present, it remains necessary for a 
distinction to be made between an injury 
arising out of an act performed in pursuance 
of the course of training, that is, a 
required "learning activity", and one arising 
out of an activity which is incident to, 
related to, or coexistent with the pursuit of 
the program of training. For a case to fall 
within the statute there must have been 
sustained an injury which, but for the 
performance of a "learning activity" in the 
prescribed course of training, would not have 
been sustained.
A meticulous examination into all the 
circumstances is required, including a 
consideration of the time and place of the 
incident producing the injury. 
(6)	Nursing home care furnished under 
section 1720 of title 38, United States Code 
is not hospitalization within the meaning of 
this section. Such a nursing home is an 
independent contractor and, accordingly, its 
agents and employees are not to be deemed 
agents and employees of the Department of 
Veterans Affairs.  If additional disability 
results from medical or surgical treatment or 
examination through negligence or other 
wrongful acts or omissions on the part of 
such a nursing home, its employees, or its 
agents, entitlement does not exist under this 
section unless there was an act or omission 
on the part of the Department of Veterans 
Affairs independently giving rise to such 
entitlement and such acts on the part of both 
proximately caused the additional disability.  
38 C.F.R. § 3.358 (1996)

Within the limits of those facilities of the Veterans 
Memorial Medical Center at Manila, Republic of the 
Philippines, for which the Secretary may contract, the 
Secretary may furnish necessary hospital care to a veteran 
for any non-service connected disability if such veteran is 
unable to defray the expenses of necessary hospital care.  
38 U.S.C.A. § 1724 (c) (West 1991).


Factual Background

Records from Veterans Memorial Hospital (VMH), reveal that in 
June 1984, while undergoing treatment for multiple lipoma, 
the veteran developed generalized skin rashes over the trunk, 
back and extremities.  A June 28, 1984 note was to the effect 
the veteran claimed of allergy to Merthiolate since late 
Monday night.  Observation showed presence of rashes, and the 
assessment was may be due to allergic reaction to 
Merthiolate.  The multiple lipoma were surgically removed in 
early July, and a July 4, 1984 record noted allergy to 
merthiolate, contact dermatitis with some itchiness relieved 
by alcohol.  Observation revealed papulopustular lesions on 
erythematous base over the right side of the trunk.  The 
assessment was contact dermatitis, improving.  A July 28, 
1984 consultation report noted acute urticaria, drug induced 
"(winadol)." He was prescribed chlortrimetron, calamine 
lotion, and Herax, and "refrain from giving winadol, avoid 
using Merthiolate."  He was seen again August 7, 1984 when 
calamine lotion aggravated the condition, and lid edema, OU 
(both eyes) was noted.  Again the assessment was acute 
urticaria, drug induced.  A steroid ointment, Herax, special 
shampoo and diet were prescribed.  Treatment for the acute 
urticaria continued in August.  Service notes, dated October 
1, 1984, reported erythematous, pruritic skin lesion all over 
the body, desquamateous on some parts of the body.  Teldane 
and cyanocobalamin were prescribed, and the veteran noted 
improvement in his condition.  An October 2, 1984 dermatology 
consultation noted acute urticaria with secondary exfoliative 
dermatitis, and there was follow-up October 9, 1984, for the 
exfoliative dermatitis.  The hospital summary noted that at 
the end of his hospital stay, the scales gradually fell off, 
and his skin became smooth and lichenification's disappeared.  

Discharge medical data for the appellant, from VMMC, related 
to hospitalization from January to March 1985, noted acute 
urticaria, drug induced with secondary exfoliative 
dermatitis.  His skin was dry and scaly.  

The veteran was hospitalized again in June and July 1986, for 
multiple lipoma.  Examination in regard to exfoliative 
dermatitis, disclosed multiple (indecipherable word) and 
patchy white shiny skin lesions at the trunk, lower 
extremities and buttocks.  The assessment was skin lesions 
still pruritic but milder and controlled partially with 
chlortrimetron.  When the veteran was referred to 
dermatology, the assessment on July 3, 1986, was 
neurodermatitis.

VA progress notes, dated January 22, 1990, reported that the 
appellant was at the clinic January 15th but it was closed 
that day, and he went to VMMC with his complaints.  He was 
"given" Bonamine, ginger and Isordil but due to his 
financial status he bought only Bonamine.  After 3 days 
papular scales appeared on his trunk and extremities with 
flushing of face and itchiness.  It was recorded that he came 
to the VA for admission to VMMC.  The impression was allergy 
secondary to Bonamine.

A VMMC hospital discharge summary for the period from January 
22, 1990 to February 4, 1990, showed the appellant's number 
one problem to be exfoliative dermatitis secondary to drug 
hypersensitivity.  Observation revealed erythematous scaly 
skin lesions over the whole body.  

A VAMMC discharge data certificate, dated February 3, 1990, 
noted treatment from January 22, 1990 to February 3, 1990, 
and a diagnosis of exfoliative dermatitis secondary to drug 
sensitivity.  His medications included Prednisone and steroid 
ointment to be applied over the affected area, 3 times a day.  

A VA medical certificate dated 2/23/90, noted that the 
veteran had been discharged from VMMC on February 2, 1990, 
with a diagnosis of exfoliative dermatitis, secondary to drug 
hypersensitivity.  He was given a prescription of 
triamcinolone ointment to be applied over his skin, resulting 
in his present condition.  He had scaling, erythema over the 
trunk and extremities with skin (indecipherable word) on the 
hands and feet.  The diagnosis was generalized erythroderma.  

The appellant was hospitalized again at VMMC, from February 
23, 1990 to May 30, 1990.  He had generalized skin lesions 
for 1 month.  It was recorded that he was last hospitalized 
in January and early February 1990, and his medications 
included Prednisone, and steroid ointment.  He was doing well 
until instructed by his physician to apply steroid ointment 
over his palms, arms and face.  After 2 days he noted 
redness, swelling, pruritus, and scaling over the same areas.  
The veteran denied any other medications, or allergic foods 
such as seafood and poultry.  The condition worsened became 
generalized and he sought admission.  Prednisone was 
prescribed, and his condition improved.  He was put on a 
strictly hypoallergenic diet.  A March 24, 1990, progress 
note revealed erythematous, generalized scaling and areas of 
hypo and hyper-pigmentation.  April 22nd it was noted that he 
had no more pruritus or exfoliation of the skin.  In May he 
complained of itchiness and hardening of the skin.  
Observation showed multiple hypopigmented and hyperpigmented 
patches, generalized.  It was explained to the veteran that 
the skin lesions would take 4-6 months to a year to 
completely disappear.  He was discharged with a prescription 
for prednisone that would decrease, and then be discontinued, 
and application of mineral oil on the affected areas.   The 
diagnosis at discharge was leukoderma secondary to 
exfoliative dermatitis, secondary to drug hypersensitivity.

A VA outpatient clinic record dated May 30, 1990, showed a 
diagnosis of exfoliative dermatitis (resolving) secondary to 
drug hypersensitivity.  He continued to be treated for his 
skin problems in June, July, August and September 1990, with 
a diagnosis of vitiligo in July and October 1990.  Prednisone 
was prescribed during that treatment.  

The veteran was hospitalized in July 1992 for multiple 
lipoma.  His diagnoses included extensive vitiligo.  

The appellant, in a letter dated in July 1990, reported 
having a skin injury following his hospitalization in May 
1990.  Received in January 1991 were color photographs from 
the veteran reportedly showing his skin problem.  

A local medical doctor, on a prescription form dated July 6, 
1990, certified that the appellant had been seen, and the 
diagnosis was extensive vitiligo.

S. Simuangco, M. D., in a "USVA" Report dated July 9, 1990, 
stated that on January 14, 1990, the appellant felt dizzy 
while watching television.  Upon rising and walking, he lost 
consciousness and "(T)his prompted consultation at the V.A.  
He was given Isordil, Sturgeron and Bonamine for the 
dizziness, 3 tabs once daily."  On the 3rd day of Bonamine he 
developed erythema and scaling on the whole body.  A repeat 
consultation was done and the diagnosis was exfoliative 
dermatitis.  While hospitalized, he was given Prednisone and 
a steroid ointment.  Iterax, prescribed for pruritus, was 
discontinued when his face swelled.  He experienced chills, 
massive exfoliation, and erythema with fissuring.  It was 
noted that 4 months prior to the current consultation (April 
1990), the appellant noticed depigmented maculo-squamous 
patches surrounded by normal skin, starting on his face and 
spreading downwards.  The examination diagnosis was extensive 
vitiligo. 

In a letter dated in January 1991, the appellant reiterated 
his contentions concerning his skin problems.

The appellant, in hearing testimony in July 1991, reported 
that he was sent to VMMC by the VA outpatient clinic, and 
that prior to his hospitalization at VMMC he did not have a 
single white patch, Transcript (T.) pp. 2 and 4.  He believed 
that his skin problems were due to medication prescribed by a 
VA physician, T. p. 8.

Clinic records from Dr. Simuangco show treatment for vitiligo 
from August 1990 into 1991.  

VMMC medical documents, dated in January and April 1991, show 
vitiligo as one of the veteran's medical problems.

The appellant, in a letter dated in February 1996, set forth 
his contentions concerning his skin disorder, indicating that 
he believed that it was related to Prednisone, and not 
Bonamine.  He related that only 6 Bonamine tablets were 
prescribed by the doctor at the VMMC emergency room, and 
never given again.  He had no vitiligo before entering the 
hospital, and the vitiligo was caused by the Prednisone.  
Associated with this letter were color photographs said to be 
of the veteran, prior to May 1990, showing no vitiligo.

The appellant in a letter dated in October 1996 reported that 
the VA authorized all of his VMMC hospitalizations.  He noted 
exfoliative dermatitis in 1984, related to adverse reaction 
to Merthiolate, treated with Prednisone.  The dermatitis took 
4 months to resolve.  He again pointed out that he had no 
vitiligo prior to hospitalization in January and February 
1990.  

Received in December 1996 were discharge documents from VMMC, 
from 1982 to 1993, some of which were already of record.  An 
October 1984 document showed exfoliative dermatitis, and one 
in July 1986 noted neurodermatitis.

A January 27, 1997, Memorandum to the RO Adjudication 
Officer, from the Chief Medical Officer, in response to an 
October 1996 request for information, noted the following:

The VMMC was not a VA facility, and that treatment 
there for non-service connected disabilities was 
authorized in 1724(C) of title 38; the 
Undersecretary Health, suspended this contract 
February 28, 1994.  

VA medical records for the veteran show that he 
sought outpatient treatment at the emergency word 
at VMMC January 15, 1990.  The treatment was not 
authorized by the VAOPC (VA outpatient clinic), 
Manila, and he was prescribed Meclizine HCL 
(Bonamine) tablets at VMMC.

January 22, 1990 the appellant reported to the 
VAOPC for possible hospitalization at VMMC; 
authorization for treatment of "Allergy probably 
to Bonamine" was issued that date.  He was 
discharged from VMMC in February 1990 with a 
diagnosis of "Exfoliative dermatitis secondary to 
drug hypersensitivity."

Later in February 1990 he was again hospitalized 
for treatment of "Generalized Erythroderma" and 
discharged in May 1990 with a diagnosis of 
"Leucoderma secondary to exfoliative dermatitis 
secondary to drug hypersensitivity."

Following discharge from VMMC, the appellant was 
placed in a VA program for out patient care for 
non-service connected condition in order to 
complete an episode of VA authorized inpatient 
care.  38 C.F.R. § 17.60(f) (1989).  Authorization 
for consultation on a fee basis, for Dr. Simuangco 
was issued, with authorization for treatment of 
"Extensive Vitiligo" recommended by Dr. 
Simuangco.

A medical opinion from a VA dermatologist was 
attached.

A. Lavadia, M. D., dermatologist, in an attachment, reported 
reviewing the records, noting that it seemed to her that the 
veteran developed a "Drug Hypersensitivity Reaction" to 
medications he was taking.  The January 22, 1990, entry noted 
that the veteran took Bonamine and after 3 days he noted 
papular rashes on the trunk/extremities, with facial flushing 
and itchiness.  Dr. Lavadia went on to state that drug 
hypersensitivity reactions may be so severe as to precipitate 
general exfoliation/erythema resulting in exfoliative 
dermatitis and, in fact, this is one of the main causes of 
exfoliative dermatitis.  

Dr. Lavadia reported that the vitiligo similarly might have 
been prompted by the exfoliative dermatitis, noting that the 
generalized vitiligo occurred on the areas affected by the 
exfoliative dermatitis.  Further review of the appellant's 
records disclosed that he had several episodes before 1990 of 
drug hypersensitivity and exfoliative dermatitis.  

The RO rating board, in an April 1997 memorandum, noted Dr. 
Lavadia opinion and medical literature on vitiligo, and 
requested an explanation as to how exfoliative dermatitis 
could result in vitiligo.  

Dr. Lavadia, in an attachment received in May 1997, noted 
that in the appellant's charts was a May 3, 1989, discharge 
diagnosis of exfoliative dermatitis with post-inflammatory 
depigmentation, and a May 30, 1990, discharge diagnosis of 
"leucoderma" secondary to drug hypersensitivity.  She went 
on to report that she did not categorically say that vitiligo 
was secondary to exfoliative dermatitis.  She was trying to 
relate or explain the occurrence of these 2 entities in the 
appellant following the sequence of events that transpired 
(exfoliative dermatitis followed by depigmentation).  Dr. 
Lavadia then quoted from a medical text concerning the 
development of vitiligo at the site of injury.  She then 
opined that it was a possibility that repeated severe 
episodes of exfoliative dermatitis were enough trauma to 
initiate the expression of vitiligo.  She went on to relate 
that she was not saying that this was definitively what 
happened, but thought it was a possibility worth considering.  

VA dermatology examination in June 1997 diagnosed extensive 
vitiligo, and the examiner reported that the vitiligo was 
noted several months after the veteran had an exfoliative 
dermatitis secondary to drug hypersensitivity.  Exfoliative 
dermatitis was a disease that could cause hyperpigmentation 
leading to leukoderma.  In fact inflammatory 
hyperpigmentation which may revert back to patches of normal 
color in due time; however, is some patients, the skin 
becomes depigmented so that further repigmentation is 
required.  Vitiligo is an autoimmune disease and probably the 
exfoliative dermatitis could have triggered it's 
manifestation.  

The Manila rating board, in a memorandum to the Chief Medical 
Officer (CMO), dated in August 1997, noted that the VMMC 
treatment January 15, 1990, was not authorized but the 
Hospitalization on January 22, 1990 was considered 
authorized.  The regulation controlling the grant of 
authorization for treatment or hospitalization at VMMC was 
requested.  

The response from the CMO, in November 1997, quoted from 
38 U.S.C. § 1724(c) as the authority for hospitalization 
January 22, 1990, after seeking consult at the VAOPC.  In 
contrast, the January 15, 1990 treatment was direct 
outpatient treatment at VMMC.  It was reported that § 1724(c) 
did not specify outpatient treatment for NSC (non-service 
connected disability) and did not provide outpatient 
treatment at VMMC.

The appellant, in a letter received in May 1998, reported 
that he did not remember going to the outpatient department 
of VMMC for treatment January 15, 1990, and that there is no 
record of such treatment on his VMMC appointment card (of 
which a copy was attached, and annotated by the appellant).  
He did remember that the VA outpatient clinic was closed for 
Martin Luther King Day, that a VA guard told him to go to the 
VMMC emergency room for treatment.  The appellant detailed 
his experience at the emergency room at VMMC, noting that he 
was given 6 Bonamine tablets, and at the time he had no 
exfoliative dermatitis.  Further, during his hospitalization 
in January and February 1990 he was provided Prednisone.  


Analysis

The critical chain of events in this case is as follows.  The 
veteran received a prescription from VMMC January 15, 1990, 
and the treatment at that time was not authorized by the VA.  
He subsequently developed exfoliative dermatitis, secondary 
to the drug prescribed January 15, 1990.  He was authorized 
hospitalization at VMMC in January and February 1990, and 
medication prescribed at discharge included a steroid 
ointment.  The veteran was hospitalized again from February 
into May 1990, for treatment of the exfoliative dermatitis, 
secondary to drug hypersensitivity.  The skin condition had 
worsened with use of the steroid ointment, causing the 
hospitalization.  While he was undergoing authorized 
hospitalization, areas of hypopigmentation, and 
hyperpigmentation were reported.  In May 1990 there was a 
diagnosis of leukoderma secondary to exfoliative dermatitis, 
secondary to drug hypersensitivity.  Following the 
hospitalization he was authorized outpatient treatment for 
the dermatological problem, and in July 1990 there was a 
diagnosis of vitiligo.  There are two VA opinions from 
dermatologists, to the effect the exfoliative dermatitis 
could have triggered the vitiligo.

The veteran, no doubt in good faith, proposes a theory that 
Prednisone prescribed during authorized hospitalization after 
January 15, 1990 was the cause of the vitiligo.  Lay persons 
are not competent to render testimony concerning medical 
causation.   Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  There is no indication in the record that the 
veteran has any medical expertise, and as a layman he can not 
determine the etiology of his various medical symptoms or 
their relationship to VA care, and his claims of medical 
causation are of no probative value.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Board notes that no medical 
opinion has been offered relating Prednisone to the vitiligo.  

The RO denied the claim on the basis that the drug that 
precipitated the above chain of events was not VA medical 
treatment.  The Board concurs that the clear weight of the 
evidence demonstrates that the initial precipitating event 
was the prescription of medication by the VMMC on January 15, 
1990, and that this was not VA treatment. The Board 
concludes, however, that further analysis is necessary.  
Whatever the original source of the exfoliative dermatitis, 
there was VA authorization for hospitalizations for the 
exfoliative dermatitis in January and February 1990, and from 
February to May 1990, as well as VA outpatient dermatology 
treatment at the time the vitiligo was manifested.  Thus, the 
record raises the further question of whether there is 
additional disability resulting from a disease or an 
aggravation of an existing disease causally related to VA 
authorized hospitalization, or medical treatment after 
January 15, 1990.  

The record shows that the veteran was hospitalized with 
exfoliative dermatitis secondary to drug hypersensitivity, he 
was subsequently treated for the dermatitis condition, and he 
received follow-up outpatient treatment.  The available 
medical records do show the veteran's skin was more 
symptomatic after the topical ointment prescribed in February 
1990.  Further, while the Bonamine prescribed January 15, 
1990, resulted in hospitalization for approximately 13 days, 
the steroid ointment reaction resulted in the veteran being 
hospitalized from February 23, to May 30, 1990.  During this 
hospitalization, for the first time, hypopigmentation was 
found, and leukoderma was diagnosed.  This gives the 
appearance of aggravation (increase in the underlying 
disorder) of the exfoliative dermatitis during authorized 
hospitalization or outpatient treatment causally related to 
VA care, i.e., the steroid ointment prescribed in February 
1990.  However, there is no medical opinion expressly to that 
effect.  

Vitiligo is a separate and distinct disorder.  As to the 
etiology of the vitiligo, 2 VA dermatologists offered 
opinions suggesting that exfoliative dermatitis triggered the 
vitiligo.  The VA dermatologist in June 1997 diagnosed 
extensive vitiligo, and reported that the vitiligo was noted 
several month after the veteran had exfoliative dermatitis 
secondary to drug hypersensitivity.  It was indicated that 
exfoliative dermatitis was a disease that could cause 
hyperpigmentation leading to leukoderma.  The Board notes 
that leukoderma was diagnosed in May 1990.  Clearly, the 
inference in this instance is that the leukoderma was related 
to exfoliative dermatitis.  The examiner further stated that 
vitiligo is an autoimmune disease and probably the 
exfoliative dermatitis could have triggered its 
manifestation.

The determinative question thus presented is whether the 
manifestation of vitiligo was coincidental with VA authorized 
treatment of the exfoliative dermatitis, or the result of the 
authorized VA medical treatment.  In weighing the positive 
and negative evidence the Board finds it to be in equipoise.  
The medical opinions of record appear to infer that vitiligo 
either was incurred while the claimant was under VA care, or 
can be traced causally to VA care.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  38 C.F.R. § 3.102 (1999).  The 
record here raises such a doubt, and thus the veteran 
prevails. 


ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151, for a skin disorder diagnosed as vitiligo, as a 
result of VA medical treatment, is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

